Citation Nr: 1447348	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  14-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a service-connected low back disability.

2.  Entitlement to service connection for urinary incontinence, claimed as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for both disabilities.

In a September 2012 notice of disagreement, the Veteran requested a hearing by a Decision Review Officer, but in November 2013 the Veteran's attorney withdrew the hearing request. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's urinary incontinence is aggravated by his service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for urinary incontinence secondary to service-connected low back disability, based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability  disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

An April 2011 VA examination and a May 2014 VA medical opinion found the Veteran to have urinary incontinence.  The current disability criterion is met.

As the evidence does not show an in-service incurrence or nexus between the current disability and his active service, the Veteran is not entitled to service-connection for urinary incontinence on a direct basis.  He has not identified any plausible connection between his urinary incontinence and his service, and such a theory is not reasonably raised by the record.  The Veteran is, however, still eligible for service connection for urinary incontinence on a secondary basis, which has been his sole contention.

The Veteran claims his current urinary incontinence is secondary to his service-connected lower back disability.  The Veteran was first granted service connection for a low back disability in a September 1980 rating decision.  The disability is now characterized as "lumbar spine intervertebral disc syndrome with degenerative disc disease."  Thus, the service-connected disability criterion is met.

A March 2011 VA examination found that the Veteran's urinary incontinence was not secondary to his service-connected lumbar spine intervertebral disc syndrome.  The doctor arrived at this conclusion, in part, because he believed the Veteran did not have intervertebral disc syndrome of the lumbar spine.  The doctor also attributed the Veteran's urinary incontinence to age.
  
A May 2014 VA medical opinion found that the Veteran's urinary incontinence was at least as likely as not aggravated beyond its natural progression by the Veteran's intervertebral disc syndrome.

The Board finds the March 2011 VA examination to be less probative in evidentiary value because the doctor based his conclusion, in part, on an incorrect finding that the Veteran did not have lumbar intervertebral disc syndrome.

The Board finds the May 2014 VA medical opinion to be more probative and persuasive because the doctor found that the Veteran does indeed have intervertebral disc syndrome of the lumbar spine; and because the doctor indicated that this disability caused the Veteran's urinary incontinence to be aggravated beyond its natural progression, i.e., it was effected by more than just aging.

Accordingly, there is a competent and credible basis to conclude that the Veteran's urinary incontinence is proximately aggravated by his service-connected low back disability, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).  Therefore, service connection for urinary incontinence, as secondary to the Veteran's service-connected low back disability, based on aggravation, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.



ORDER

Service connection for urinary incontinence, as a disability aggravated by service-connected low back disability, is granted.


REMAND

The Veteran is also seeking service connection for a cervical spine disability, claimed as secondary to a service-connected low back disability.

A March 2011 VA examination diagnosed the Veteran with cervical intervertebral disc syndrome with degenerative arthritis changes but did not provide a nexus opinion.  A May 2014 VA medical opinion was sought to provide an opinion as to the possible relationship, but it is inadequate as to its discussion of the cervical spine issue because the examiner gave contradictory statements.

On the one hand the opinion indicated that the Veteran's cervical spine disability "is at least as likely as not (50 percent or greater probability) proximately due to or the result of intervertebral disc syndrome with degenerative disc disease, lumbar spine."  The opinion also indicated that it is less likely than not related, and provided a rationale that explained that the Veteran's cervical spine disability is not related to his service-connected lower back disability.

Although the May 2014 opinion may be interpreted moreso as weighing against a secondary nexus, the Board finds that a new medical opinion is needed to clarify the etiology of the Veteran's cervical spine disability to afford the Veteran every consideration.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an etiological opinion on the Veteran's cervical spine disability from the same examiner who wrote the May 2014 VA medical opinion.  If that examiner is not available, an opinion may be obtained from any appropriate physician.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that an opinion cannot be offered without first examining the Veteran, schedule the Veteran for an appropriate examination.

The physician is to answer the following:

Is it at least as likely as not that the Veteran's cervical spine disability is proximately caused by, or aggravated by, his service-connected lower back disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


